DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
4.	Acknowledgment is made of Applicant’s submission of the present application, dated January 20, 2021. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
5.	Claim 30 is objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 30, it recites, “An apparatus for wireless communication at a first user equipment, comprising: 
a processor, 
memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a first message for a base station to be conveyed over a first communication link between the first user equipment and the base station using a transmission resource of the first user equipment; 
identify a second message for a second user equipment to be conveyed over a second communication link between the first user equipment and the second user equipment using the transmission resource of the first user equipment; 
identify a priority parameter associated with the first message to be conveyed over the first communication link; 
select one of the first message or the second message to transmit using the transmission resource based at least in part on the identifying of the priority parameter associated with the first message for the base station; and 
transmit the selected one of the first message or the second message 19 using the transmission resource of the first user equipment.”
It is an apparatus claim, comprising a processor… to do some functions. The examiner objects to the usage of the term “memory” as indicated in italics above, and suggests amending it to “a memory,” so the claim language flows better. 

Allowable Subject Matter
6.	Claims 1-29 are allowed. Claim 30 is in condition for allowance except for the formal matters as described in the above Section. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Hassell et al. (US 6,356,622) and Zhang et al. (US 9,729,295) are generally directed to various aspects of a system for providing robust and secure communications connections in a telecommunications network, wherein the system includes an apparatus supporting functions directed to the establishment of a backup link in the event of a network fault, security, and network connection prioritization, each of these features are uniquely achieved by utilizing caller identification information associated with the calling party when users are interconnected via private branch exchanges to local area networks; determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters. 
However, in consideration of the claim limitations filed January 20, 2021, the information disclosure statement submitted July 2, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“identifying a priority parameter associated with the first message;” and “selecting one of the first message or the second message to transmit using the transmission resource based at least in part on the identifying of the priority parameter associated with the first message for the base station,” as specified in claim 1. 
“comparing a second priority parameter associated with the second message with the threshold at the value based at least in part on the modifying of the threshold;” and “selecting one of the first message or the second message to transmit using the transmission resource based at least in part on the comparing of the second priority parameter with the threshold,” as specified in claim 16. 
“identifying a value for a threshold for comparing with a second priority parameter associated with a second message to be conveyed over a second communication link between the first user equipment and a second user equipment based at least in part on the identifying of the first priority parameter;” and “transmitting the value of the threshold to the first user equipment based at least in part on the identifying of the value,” as specified in claim 25. 
“identify a priority parameter associated with the first message to be conveyed over the first communication link;” and “select one of the first message or the second message to transmit using the transmission resource based at least in part on the identifying of the priority parameter associated with the first message for the base station,” as specified in claim 30. 
Dependent claims 2-15, 17-24, and 26-29 are also allowable for incorporating the features recited in the independent claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hassell et al. (US 6,356,622) is cited to show a system for providing robust and secure communications connections in a telecommunications network, wherein the system includes an apparatus supporting functions directed to the establishment of a backup link in the event of a network fault, security, and network connection prioritization, each of these features are uniquely achieved by utilizing caller identification information associated with the calling party when users are interconnected via private branch exchanges to local area networks;
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters; 
Parkvall et al. (US 2017/0331670) is directed to various aspects of the fifth-generation wireless communications network, including determining a reporting quality threshold for a parameter related to channel state information (CSI), performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation, evaluating the measurement for each of the plurality of beams against the reporting quality threshold, discontinuing the performing and evaluating of measurements in response to determining that the reporting quality threshold is met for one of the beams, such that one or more beams in the first predetermined set of beams are not measured and evaluated, and reporting, to the wireless communications network, CSI for the one of the beams;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
Rastegardoost et al. (US 2021/0051672) is cited to show an access procedure in communication between a base station and a wireless device, wherein uplink channel resources of an access procedure of a first type may be reserved and guaranteed for uplink transmissions, and one or more downlink symbols may not be configured for the one or more uplink channel resources.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner
Art Unit 2473